DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is deemed acceptable for the purpose of examination.
Drawings
The drawings are deemed acceptable for the purpose of examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 10-16, and 19-20  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-6, 9, 11-12, 14-16, 19-20 of copending Application No. 15852484 in view of U.S. Pub. No. to Lee, et al. (hereinafter “Lee”) and U.S Pub. No. US 20190042286 A1 to Bailey, et al. (hereinafter, “Bailey”)
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application in view of Lee disclose the structure and function of the claims of the instant application to those having ordinary skill in the art, as further shown in the tables below.

	Claims 1-7, 10-16, and 19-20 of the instant application are compared to claims 1-2, 4-6, 9, 11-12, 14-16, 19-20 of the copending Application No. 15852484 in the following table
Instant application: 15852723
A method, in a data processing system comprising at least one processor and at least one memory, the at least one memory comprising instructions executed by the at least one processor to cause the at least one processor to implement a multi-layer analytics framework, the method comprising: 

registering, by the multi-layer analytics framework, the wrapped analytics in an analytics register; 
wherein the wrapper provides a unified interface for executing the analytics in the plurality of analytics regardless of the particular computer programming language used to create the analytics;

receiving, by the multi-layer analytics framework, a request to perform an analytics from a request computing system; 

executing, by the multi-layer analytics framework, the analytics pipeline
automatically generating, by the multi-layer analytics framework, an analytics pipeline comprising a plurality of wrapped analytics retrieved from the analytics registry; 



7. composing the analytics pipeline based on inputs and outputs of the wrapped analytics in the plurality of analytics such that a required input to a wrapped analytic in the plurality of wrapped analytics is provided by at least one of the input dataset or an output of another wrapped analytic of the plurality of wrapped analytics.


executing, by the multi-layer analytics framework, the analytics pipeline












applying, by the multi-layer analytics framework, a wrapper to each of the analytics in the plurality of analytics to thereby generate wrapped analytics, 








obtaining, by the multi-layer analytics framework, a plurality of analytics from one or more analytics source computing systems;
automatically generating, by the multi-layer analytics framework, an analytics pipeline comprising a plurality of wrapped analytics retrieved from the analytics registry; 


executing, by the multi-layer analytics framework, the analytics pipeline





and returning, by the multi-layer analytics framework, results of executing the analytics pipeline to the requestor computing system.


The method of claim 1, wherein the analytics pipeline is executed in a distributed manner by a plurality of computing devices







The method of claim 2, wherein the analytics pipeline is executed in a distributed manner in accordance with a directed acyclic graph (DAG) representation of the analytics pipeline indicating which portions of the analytics pipeline are executed in parallel on different computing devices and which portions of the analytics pipeline are executed serially



The method of claim 1, wherein the analytics pipeline is a multi-modal analytics pipeline comprising analytics of different modalities










The method of claim 1, wherein the wrapper implements a domain standardized model’











automatically determining, based on the request, features of analytics to be used in generating the analytics pipeline



searching the analytics registry based on the features to identify the plurality of wrapped analytics



and composing the analytics pipeline based on inputs and outputs of the wrapped analytics in the plurality of analytics such that a required input to a wrapped analytic in the plurality of wrapped analytics is provided by at least one of the input dataset or an output of another wrapped analytic of the plurality of wrapped analytics.



The method of claim 1, wherein the wrapper comprises a plurality of application programming interfaces (APIs) for various programming languages, and wherein the APIs provide a unified form to represent input parameters and configuration for analytics and a unified form to write analytics results and explanation

The computer program product of claim 11, wherein the analytics pipeline is a multi-




and wherein the different modalities comprise at least two of textual analytics, imaging analytics, or reasoning analytics.







A method, in a data processing system comprising at least one processor and at least one memory, the at least one memory comprising instructions executed by the at least one processor to cause the at least one processor to implement a multi-layer analytics framework, the method comprising: 

registering, by the multi-layer analytics framework, wrapped analytics in an analytics registry, wherein each wrapped analytic comprises an analytic wrapped by a wrapper that provides a unified interface for executing the analytic; 



receiving a request to perform an analytics operation on input data; 




and executing, by the multi-layer analytics framework, an analytics pipeline comprising a plurality of selected wrapped analytics in the analytics registry to perform the analytics operation based on the unified interface of the wrappers of the plurality of selected wrapped analytics, at least by: 


composing the analytics pipeline based on inputs and outputs of the selected wrapped analytics in the plurality of selected wrapped analytics such that a required input to a first selected wrapped analytic in the plurality of selected wrapped analytics is provided by at least one of the input dataset or an output of another second selected wrapped analytic of the plurality of selected wrapped analytics; 

and executing the composed analytics pipeline on the input data to generate results data of the analytics operation, wherein composing the analytics pipeline comprises composing the analytics pipeline based on one or more analytics requirements of the analytics operation at least by correlating wrapped analytics based on analytics data models associated with each of the wrapped analytics, wherein the analytics data models specify metadata about the corresponding wrapped analytic.


The method of claim 1, further comprising applying, by the multi-layer analytics framework, a wrapper to each analytic in a plurality of analytics to thereby generate the wrapped analytics, and wherein wrappers associated with the at least two analytics are written in a same computer programming language as the analytic which is wrapped by the wrapper and implement a domain standardization model to provide the unified interface.











and executing, by the multi-layer analytics framework, an analytics pipeline comprising a plurality of selected wrapped analytics in the analytics registry to perform the analytics operation based on the unified interface of the wrappers of the plurality of selected wrapped analytics, at least by: 





 The computer program product of claim 11, wherein the analytics pipeline is executed in a distributed manner by a plurality of computing devices in accordance with a directed acyclic graph (DAG) representation of the analytics pipeline indicating which portions of the analytics pipeline are executed in parallel on different computing devices and which portions of the analytics pipeline are executed serially

The method of claim 1, wherein the analytics pipeline is executed in a distributed manner by a plurality of computing devices in accordance with a directed acyclic graph (DAG) representation of the analytics pipeline indicating which portions of the analytics pipeline are executed in parallel on different computing devices and which portions of the analytics pipeline are executed serially.


The method of claim 1, wherein the analytics pipeline comprises a multi-modal analytics pipeline comprising wrapped analytics of different modalities, wherein a set of the wrapped analytics execute in parallel to other wrapped analytics of the analytics pipeline, and wherein results of the parallel execution of the set of wrapped analytics of the analytics pipeline are combined in append mode logic.



The method of claim 1, further comprising applying, by the multi-layer analytics framework, a wrapper to each analytic in a plurality of analytics to thereby generate the wrapped analytics, and wherein wrappers associated with the at least two analytics are written in a same computer programming language as the analytic which is wrapped by the wrapper and implement a domain standardization model to provide the unified interface.

automatically determining, based on requirements specified in the request, features of analytics to be used in generating the analytics pipeline to satisfy the requirements of the request;

automatically searching the analytics registry based on the features to select the plurality selected wrapped analytics from the registered wrapped analytics;

composing the analytics pipeline based on inputs and outputs of the selected wrapped analytics in the plurality of selected wrapped analytics such that a required input to a first selected wrapped analytic in the plurality of selected wrapped analytics is provided by at least one of the input dataset or an output of another second selected wrapped analytic of the plurality of selected wrapped analytics;

The method of claim 1, wherein the wrapper comprises a plurality of application programming interfaces (APIs) for various programming languages, and wherein the APIs provide a unified form to represent input parameters and configuration for analytics and a unified form to write analytics results and explanation.

The method of claim 1, wherein the analytics pipeline comprises a multi-modal analytics pipeline comprising wrapped analytics of different modalities, wherein a set of the wrapped analytics execute in parallel to other wrapped analytics of the analytics pipeline, and wherein results of the parallel execution of the set of wrapped analytics of the analytics pipeline are combined in append mode logic.
The method of claim 4, wherein the different modalities comprise at least two of textual analytics, imaging analytics, or reasoning analytics.




	Regarding claim 1, the instant application is substantially identical to the reference application except that it recites “obtaining, by the multi-layer analytics framework, a plurality of analytics from one or more analytics source computing systems”, “and returning, by the multi-layer analytics framework, results of executing the analytics pipeline to the requestor computing system” and “automatically generating, by the multi-layer analytics framework, an analytics pipeline comprising a plurality of wrapped analytics retrieved from the analytics registry”
(Lee, Para. [0033] discloses “The example embodiments are directed to an abstraction template which can be wrapped around an analytic application so that analytic developers/builders do not have to worry about where the analytic is going to run or how data gets consumed because the data binding between the incoming asset data and the analytic is abstracted. And Fig. 3 discloses applying runtime templates to different data sources) and returning, by the multi-layer analytics framework, results of executing [[the analytics pipeline]] to the requestor computing system (Lee, Para. [0048] discloses ” In some embodiments, the method may further include determining a location at which to store data that is output from the executing software application based on the selected runtime template, and storing the output data at the determined location.” And Para. [0040] discloses “For a Cloud Foundry runtime environment, the data comes in as a REST call, and the output goes out as an HTTP response” and Para. [0050] discloses “The output 530 may output data to an embedded display of the device 600, an externally connected display, a display connected to the cloud, another device, and the like.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the copending application with the obtaining and returning of analytic results as disclosed by Lee. The combination would have been obvious because a person of ordinary skill in the art would be motivated to “enhance the business value of some assets through the use of novel industrial-focused hardware and software.” (Lee, Para. [0002])
(Bailey, Para. [0045] discloses “One application for a deployment and management platform includes deploying a “pipeline”, or a series of two or more engines wherein streams from the output of one engine are coupled to the input of another engine.” And Para. [0570] discloses “In step 1308, the first VEE for the first analytic engine and the second VEE for the second analytic engine are deployed. For example, they may be deployed using a fleet controller (212). In one embodiment, they may be deployed in a pipeline as shown in FIG. 2A, and/or FIG. 3 as an example.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the copending application with the analytic pipeline as disclosed by Bailey. The combination would have been obvious because a person of ordinary skill in the art would be motivated to “efficiently implement and leveraging such data and analytics for enterprises” whereby resulting in data analytics. (Bailey, Para. [0028])
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 4-6, 10-11, 14-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. US 20190114168 A1 to Lee, et al. (hereinafter, “Lee”), in view of U.S. Pub. No. US 20190042286 A1 to Bailey, et al. (hereinafter “Bailey”).
As per claim 1, Lee teaches A method, in a data processing system comprising at least one processor and at least one memory, the at least one memory comprising instructions executed by the at least one processor to cause the at least one processor to implement a multi-layer analytics framework, the method comprising (Lee, Para. [0006] discloses “According to an aspect of another example embodiment, a computing system includes a memory storing instructions, and a processor for executing the instructions, wherein when executed, the instructions cause the processor to perform a method including…”): 
obtaining, by the multi-layer analytics framework, a plurality of analytics from one or more analytics source computing systems;  (Lee, Para. [0033] discloses “The example embodiments are directed to an abstraction template which can be wrapped around an analytic application so that analytic developers/builders do not have to worry about where the analytic is going to run or how data gets consumed because the data binding between the incoming asset data and the analytic is abstracted. And Fig. 3 discloses applying runtime templates to different data sources)
applying, by the multi-layer analytics framework, a wrapper to each of the analytics in the plurality of analytics to thereby generate wrapped analytics, wherein the wrapper provides a unified interface for executing the analytics in the plurality of analytics regardless of the particular computer programming language used to create the analytics (Lee, Para. [0017] discloses “The example embodiments provide an abstraction layer for use by a software program deployed within a runtime environment which is not compatible with a programming language of the software program. According to various aspects, a runtime template may be wrapped around a software program such that it manages inputs and outputs to the application thereby providing a layer of abstraction between the software and the runtime environment where the software is being executed.”)
registering, by the multi-layer analytics framework, the wrapped analytics in an analytics register; (Lee, Para. [0042] discloses “Meanwhile, in a Docker runtime, the application plus the export template becomes an executable and the executable becomes “Dockerized” which produces a Docker image. The resulting docker image may be added to a docker registry where it gets containerized and executed in a container.” And Para. [0044] discloses “The abstraction for analytic execution is created by a generic REST API for analytic execution. Depending on where the analytic is deployed…”)
receiving, by the multi-layer analytics framework, a request to perform an analytics operation on an input dataset, from a request computing system; (Lee, Para. [0042] discloses “For example, the Cloud Foundry runtime supports a list of programming languages environment with buildpacks for each application that are packaged together with export template and buildpack that correspond to the matching programming environment. In this case, the application plus the export template becomes the Cloud Foundry application. As a result, the application may accept execution requests over a REST interface, handle input and output of analytics, and the like, within the Cloud Foundry runtime.”)
 [[an analytics pipeline]] comprising a plurality of wrapped analytics retrieved from the analytics registry; (Lee, Para. [0017] discloses “The example embodiments provide an abstraction layer for use by a software program deployed within a runtime environment which is not compatible with a programming language of the software program. According to various aspects, a runtime template may be wrapped around a software program such that it manages inputs and outputs to the application thereby providing a layer of abstraction between the software and the runtime environment where the software is being executed.”)
and returning, by the multi-layer analytics framework, results of executing [[the analytics pipeline]] to the requestor computing system (Lee, Para. [0048] discloses ” In some embodiments, the method may further include determining a location at which to store data that is output from the executing software application based on the selected runtime template, and storing the output data at the determined location.” And Para. [0040] discloses “For a Cloud Foundry runtime environment, the data comes in as a REST call, and the output goes out as an HTTP response” and Para. [0050] discloses “The output 530 may output data to an embedded display of the device 600, an externally connected display, a display connected to the cloud, another device, and the like.”)
Lee fails to explicitly teach:
an analytics pipeline
executing, by [[the multi-layer analytics framework]], the analytics pipeline
	However, Bailey (Bailey addresses developing analytic models) teaches:
(Bailey, Para. [0096] discloses “FIG. 3 is a block diagram illustrating an embodiment of a system for an analytic engine pipeline. In one embodiment, each of the engines depicted in FIG. 3 are the engines (222) shown in FIG. 2B.”)
executing, by [[the multi-layer analytics framework]], the analytics pipeline (Bailey, Para. [0045] discloses “One application for a deployment and management platform includes deploying a “pipeline”, or a series of two or more engines wherein streams from the output of one engine are coupled to the input of another engine.” And Para. [0570] discloses “In step 1308, the first VEE for the first analytic engine and the second VEE for the second analytic engine are deployed. For example, they may be deployed using a fleet controller (212). In one embodiment, they may be deployed in a pipeline as shown in FIG. 2A, and/or FIG. 3 as an example.”)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the analytics framework as disclosed by Lee to use the analytics pipeline as disclosed by Bailey. The combination would have been obvious because a person of ordinary skill in the art would be motivated to “efficiently implement and leveraging such data and analytics for enterprises” (Bailey, Para. [0028])

	As per claim 4, the combination of Lee and Bailey as shown above teaches  the method of claim 1, Bailey further teaches:
wherein the analytics pipeline is a multi-modal analytics pipeline comprising [[analytics of different modalities]] (Bailey, Para. [0045] discloses “One application for a deployment and management platform includes deploying a “pipeline”, or a series of two or more engines wherein streams from the output of one engine are coupled to the input of another engine.” (Plurality of engines in the pipeline being multi modal)
 	Lee further teaches:
analytics of different modalities  (Lee, Para. [0016] discloses “In some embodiments, the software program may be an analytic application that is used to analyze, control, or otherwise interact with machine and equipment assets for use in industry, manufacturing, healthcare, or the like.” And Para. [0020] discloses “Analytical applications (i.e., analytics) may be performed to analyze a behavior of the asset by running algorithms and other processes with respect to the virtual model.”)
Same motivation to combine Lee and Bailey as claim 1

	As per claim 5, the combination of Lee and Bailey as shown above teaches the method of claim 4, Lee further teaches:
wherein the different modalities comprise at least two of textual analytics, imaging analytics, or reasoning analytics (Lee, Para. [0001] discloses “As another example, assets may include devices that aid in diagnosing patients such as imaging devices (e.g., X-ray or MM systems), monitoring equipment, and the like.” And Para. [0022] discloses “Aggregating data collected from or about multiple assets can enable users to improve business processes, for example by improving effectiveness of asset maintenance or improving operational performance if appropriate industrial-specific data collection and modeling technology is developed and applied.” And Para. [0022] discloses “Assets can be outfitted with one or more sensors configured to monitor respective operations or conditions. Data from the sensors can be recorded or transmitted to a cloud-based or other remote computing environment. By bringing such data into a cloud-based computing environment, new software applications informed by industrial process, tools and know-how can be constructed, and new physics-based analytics specific to an industrial environment can be created. Insights gained through analysis of such data can lead to enhanced asset designs, enhanced software algorithms for operating the same or similar assets, better operating efficiency, and the like.”)

As per claim 6, the combination of Lee and Bailey as shown above teaches the method of claim 4, Lee further teaches:
wherein the wrapper implements a domain standardized model (Lee, Para. [0046] discloses “The runtime template may include wrapper code that provides a layer of abstraction (e.g., a wrap) around the software application. For example, the runtime template may be used to transform data being ingested by the software application based on the export runtime environment. In addition to data input, the runtime template may help control data output for the software application in the second runtime environment (e.g., the foreign runtime environment), libraries accessed, APIs and how they are accessed, and the like. In some embodiments, the framework may support more than two runtime environments (e.g., three or more). Non-limiting examples of runtime environments include Cloud Foundry, Docker, Spark, and the like.” And Para. [0031] discloses “ To accommodate the different runtime environments, the example embodiments provide an abstraction layer or template that may be wrapped around a software application when that software application is migrated or otherwise exported to a foreign runtime environment to enable the software application to operate correctly within the foreign runtime environment.” And Para. [0033] discloses “The example embodiments are directed to an abstraction template which can be wrapped around an analytic application so that analytic developers/builders do not have to worry about where the analytic is going to run or how data gets consumed because the data binding between the incoming asset data and the analytic is abstracted.”)

	As per claim 10, the combination of Lee and Bailey as shown above teaches the method of claim 1, Lee further teaches:
wherein the wrapper comprises a plurality of application programming interfaces (APIs) for various programming languages, and wherein the APIs provide a unified form to represent input parameters and configuration for analytics and a unified form to write analytics results and explanation. (Lee, Para. [0035] discloses “Each runtime template 241, 242, and 243 may include a wrapper code that wraps around a programming model of the application model.” And Para. [0035] discloses “For example, each runtime template 241, 242, and 243 may manage APIs, a lifecycle of the application, data ingestion for the respective runtime, data output for the respective runtime, and the like,” (APIs are well known to those skilled in the art. APIs have standardized inputs and outputs))

As per claim 11, Lee teaches a computer program product comprising a computer readable storage medium having a computer readable program stored therein, wherein the computer readable program, when executed on a computing device, causes the computing device to implement a multi-layer analytics framework that operates to (Lee, Para. [00053] discloses “Any such resulting program, having computer-readable code, may be embodied or provided within one or more non-transitory computer readable media, thereby making a computer program product, i.e., an article of manufacture, according to the discussed examples of the disclosure.”)
obtain, by the multi-layer analytics framework, a plurality of analytics from one or more analytics source computing systems;  (Lee, Para. [0033] discloses “The example embodiments are directed to an abstraction template which can be wrapped around an analytic application so that analytic developers/builders do not have to worry about where the analytic is going to run or how data gets consumed because the data binding between the incoming asset data and the analytic is abstracted. And Fig. 3 discloses applying runtime templates to different data sources)
apply, by the multi-layer analytics framework, a wrapper to each of the analytics in the plurality of analytics to thereby generate wrapped analytics, wherein the wrapper provides a unified interface for executing the analytics in the plurality of analytics regardless of the particular computer programming language used to create the analytics (Lee, Para. [0017] discloses “The example embodiments provide an abstraction layer for use by a software program deployed within a runtime environment which is not compatible with a programming language of the software program. According to various aspects, a runtime template may be wrapped around a software program such that it manages inputs and outputs to the application thereby providing a layer of abstraction between the software and the runtime environment where the software is being executed.”)
(Lee, Para. [0042] discloses “Meanwhile, in a Docker runtime, the application plus the export template becomes an executable and the executable becomes “Dockerized” which produces a Docker image. The resulting docker image may be added to a docker registry where it gets containerized and executed in a container.” And Para. [0044] discloses “The abstraction for analytic execution is created by a generic REST API for analytic execution. Depending on where the analytic is deployed…”)
receive, by the multi-layer analytics framework, a request to perform an analytics operation on an input dataset, from a request computing system; (Lee, Para. [0042] discloses “For example, the Cloud Foundry runtime supports a list of programming languages environment with buildpacks for each application that are packaged together with export template and buildpack that correspond to the matching programming environment. In this case, the application plus the export template becomes the Cloud Foundry application. As a result, the application may accept execution requests over a REST interface, handle input and output of analytics, and the like, within the Cloud Foundry runtime.”)
automatically generate, by the multi-layer analytics framework, [[an analytics pipeline]] comprising a plurality of wrapped analytics retrieved from the analytics registry; (Lee, Para. [0017] discloses “The example embodiments provide an abstraction layer for use by a software program deployed within a runtime environment which is not compatible with a programming language of the software program. According to various aspects, a runtime template may be wrapped around a software program such that it manages inputs and outputs to the application thereby providing a layer of abstraction between the software and the runtime environment where the software is being executed.”)
and return, by the multi-layer analytics framework, results of executing [[the analytics pipeline]] to the requestor computing system (Lee, Para. [0048] discloses ” In some embodiments, the method may further include determining a location at which to store data that is output from the executing software application based on the selected runtime template, and storing the output data at the determined location.” And Para. [0040] discloses “For a Cloud Foundry runtime environment, the data comes in as a REST call, and the output goes out as an HTTP response” and Para. [0050] discloses “The output 530 may output data to an embedded display of the device 600, an externally connected display, a display connected to the cloud, another device, and the like.”)
Lee fails to explicitly teach:
an analytics pipeline
execute, by [[the multi-layer analytics framework]], the analytics pipeline
	However, Bailey teaches:
an analytics pipeline (Bailey, Para. [0096] discloses “FIG. 3 is a block diagram illustrating an embodiment of a system for an analytic engine pipeline. In one embodiment, each of the engines depicted in FIG. 3 are the engines (222) shown in FIG. 2B.”)
execute, by [[the multi-layer analytics framework]], the analytics pipeline (Bailey, Para. [0045] discloses “One application for a deployment and management platform includes deploying a “pipeline”, or a series of two or more engines wherein streams from the output of one engine are coupled to the input of another engine.” And Para. [0570] discloses “In step 1308, the first VEE for the first analytic engine and the second VEE for the second analytic engine are deployed. For example, they may be deployed using a fleet controller (212). In one embodiment, they may be deployed in a pipeline as shown in FIG. 2A, and/or FIG. 3 as an example.”)
	Same motivation to combine Lee and Bailey as claim 1

As per claim 14, the combination of Lee and Bailey as shown above teaches the computer program product of claim 11, Bailey further teaches:
wherein the analytics pipeline is a multi-modal analytics pipeline comprising [[analytics of different modalities and wherein the different modalities comprise at least two of textual analytics, imaging analytics or reasoning analytics]] (Bailey, Para. [0045] discloses “One application for a deployment and management platform includes deploying a “pipeline”, or a series of two or more engines wherein streams from the output of one engine are coupled to the input of another engine.” (Plurality of engines in the pipeline being multi modal)
 	Lee further teaches:
analytics of different modalities and wherein the different modalities comprise at least two of textual analytics, imaging analytics or reasoning analytics (Lee, Para. [0016] discloses “In some embodiments, the software program may be an analytic application that is used to analyze, control, or otherwise interact with machine and equipment assets for use in industry, manufacturing, healthcare, or the like.” And Para. [0020] discloses “Analytical applications (i.e., analytics) may be performed to analyze a behavior of the asset by running algorithms and other processes with respect to the virtual model.” And Para. [0001] discloses “As another example, assets may include devices that aid in diagnosing patients such as imaging devices (e.g., X-ray or MM systems), monitoring equipment, and the like.” And Para. [0022] discloses “Aggregating data collected from or about multiple assets can enable users to improve business processes, for example by improving effectiveness of asset maintenance or improving operational performance if appropriate industrial-specific data collection and modeling technology is developed and applied.” And Para. [0022] discloses “Assets can be outfitted with one or more sensors configured to monitor respective operations or conditions. Data from the sensors can be recorded or transmitted to a cloud-based or other remote computing environment. By bringing such data into a cloud-based computing environment, new software applications informed by industrial process, tools and know-how can be constructed, and new physics-based analytics specific to an industrial environment can be created. Insights gained through analysis of such data can lead to enhanced asset designs, enhanced software algorithms for operating the same or similar assets, better operating efficiency, and the like.”)
Same motivation to combine Lee and Bailey as claim 1

As per claim 15, the combination of Lee and Bailey as shown above teaches the computer program product of claim 11, Lee further teaches:
wherein the wrapper implements a domain standardized model (Lee, Para. [0046] discloses “The runtime template may include wrapper code that provides a layer of abstraction (e.g., a wrap) around the software application. For example, the runtime template may be used to transform data being ingested by the software application based on the export runtime environment. In addition to data input, the runtime template may help control data output for the software application in the second runtime environment (e.g., the foreign runtime environment), libraries accessed, APIs and how they are accessed, and the like. In some embodiments, the framework may support more than two runtime environments (e.g., three or more). Non-limiting examples of runtime environments include Cloud Foundry, Docker, Spark, and the like.” And Para. [0031] discloses “ To accommodate the different runtime environments, the example embodiments provide an abstraction layer or template that may be wrapped around a software application when that software application is migrated or otherwise exported to a foreign runtime environment to enable the software application to operate correctly within the foreign runtime environment.” And Para. [0033] discloses “The example embodiments are directed to an abstraction template which can be wrapped around an analytic application so that analytic developers/builders do not have to worry about where the analytic is going to run or how data gets consumed because the data binding between the incoming asset data and the analytic is abstracted.”)

As per claim 19, the combination of Lee and Bailey as shown above teaches the computer program product of claim 11, Lee further teaches:
wherein the wrapper comprises a plurality of application programming interfaces (APIs) for various programming languages, and wherein the APIs provide a unified form to represent input parameters and configuration for analytics and a unified form to write analytics results and explanation. (Lee, Para. [0035] discloses “Each runtime template 241, 242, and 243 may include a wrapper code that wraps around a programming model of the application model.” And Para. [0035] discloses “For example, each runtime template 241, 242, and 243 may manage APIs, a lifecycle of the application, data ingestion for the respective runtime, data output for the respective runtime, and the like,” (APIs are well known to those skilled in the art. APIs have standardized inputs and outputs))
	As per claim 20, Lee teaches an apparatus comprising:
	a processor (Lee, Fig. 5 discloses processor 520)
	a memory coupled to the processor, wherein the memory comprises instructions which, when executed by the processor, cause the processor to implement a multi-layer analytics framework that operators to (Lee, Para. [0006] discloses “ccording to an aspect of another example embodiment, a computing system includes a memory storing instructions, and a processor for executing the instructions, wherein when executed, the instructions cause the processor to perform a method including exporting a software application…”)
obtain, by the multi-layer analytics framework, a plurality of analytics from one or more analytics source computing systems;  (Lee, Para. [0033] discloses “The example embodiments are directed to an abstraction template which can be wrapped around an analytic application so that analytic developers/builders do not have to worry about where the analytic is going to run or how data gets consumed because the data binding between the incoming asset data and the analytic is abstracted. And Fig. 3 discloses applying runtime templates to different data sources)
apply, by the multi-layer analytics framework, a wrapper to each of the analytics in the plurality of analytics to thereby generate wrapped analytics, wherein the wrapper provides a unified interface for executing the analytics in the plurality of analytics regardless of the (Lee, Para. [0017] discloses “The example embodiments provide an abstraction layer for use by a software program deployed within a runtime environment which is not compatible with a programming language of the software program. According to various aspects, a runtime template may be wrapped around a software program such that it manages inputs and outputs to the application thereby providing a layer of abstraction between the software and the runtime environment where the software is being executed.”)
register, by the multi-layer analytics framework, the wrapped analytics in an analytics register; (Lee, Para. [0042] discloses “Meanwhile, in a Docker runtime, the application plus the export template becomes an executable and the executable becomes “Dockerized” which produces a Docker image. The resulting docker image may be added to a docker registry where it gets containerized and executed in a container.” And Para. [0044] discloses “The abstraction for analytic execution is created by a generic REST API for analytic execution. Depending on where the analytic is deployed…”)
receive, by the multi-layer analytics framework, a request to perform an analytics operation on an input dataset, from a request computing system; (Lee, Para. [0042] discloses “For example, the Cloud Foundry runtime supports a list of programming languages environment with buildpacks for each application that are packaged together with export template and buildpack that correspond to the matching programming environment. In this case, the application plus the export template becomes the Cloud Foundry application. As a result, the application may accept execution requests over a REST interface, handle input and output of analytics, and the like, within the Cloud Foundry runtime.”)
 [[an analytics pipeline]] comprising a plurality of wrapped analytics retrieved from the analytics registry; (Lee, Para. [0017] discloses “The example embodiments provide an abstraction layer for use by a software program deployed within a runtime environment which is not compatible with a programming language of the software program. According to various aspects, a runtime template may be wrapped around a software program such that it manages inputs and outputs to the application thereby providing a layer of abstraction between the software and the runtime environment where the software is being executed.”)
and return, by the multi-layer analytics framework, results of executing [[the analytics pipeline]] to the requestor computing system (Lee, Para. [0048] discloses ” In some embodiments, the method may further include determining a location at which to store data that is output from the executing software application based on the selected runtime template, and storing the output data at the determined location.” And Para. [0040] discloses “For a Cloud Foundry runtime environment, the data comes in as a REST call, and the output goes out as an HTTP response” and Para. [0050] discloses “The output 530 may output data to an embedded display of the device 600, an externally connected display, a display connected to the cloud, another device, and the like.”)
Lee fails to explicitly teach:
an analytics pipeline
execute, by [[the multi-layer analytics framework]], the analytics pipeline
	However, Bailey teaches:
(Bailey, Para. [0096] discloses “FIG. 3 is a block diagram illustrating an embodiment of a system for an analytic engine pipeline. In one embodiment, each of the engines depicted in FIG. 3 are the engines (222) shown in FIG. 2B.”)
execute, by [[the multi-layer analytics framework]], the analytics pipeline (Bailey, Para. [0045] discloses “One application for a deployment and management platform includes deploying a “pipeline”, or a series of two or more engines wherein streams from the output of one engine are coupled to the input of another engine.” And Para. [0570] discloses “In step 1308, the first VEE for the first analytic engine and the second VEE for the second analytic engine are deployed. For example, they may be deployed using a fleet controller (212). In one embodiment, they may be deployed in a pipeline as shown in FIG. 2A, and/or FIG. 3 as an example.”)
	Same motivation to combine Lee and Bailey as claim 1

Claim 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Bailey, and further in view of U.S. Pub. No US 20150095917 A1 to Challenger, et al. (hereinafter, “Challenger”)
As per claim 2, the combination of Lee and Bailey as shown above teaches the method of claim 1, the combination of Lee and Bailey fails to explicitly teach:
wherein the analytics pipeline is executed in a distributed manner by a plurality of computing devices
However, Challenger (Challenger addresses processing analytics) teaches:
(Challenger, Para. [0248] discloses “The managing function of step 316 may include monitoring and controlling one or more processes that support the analytic pipelines 246 of a Job 238 distributed over the selected Nodes 250”)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lee as modified to distribute work over computing devices as disclosed by Challenger. The combination would have been obvious because a person of ordinary skill in the art would be motivated to speed up the computational process as distributing work over devices means that computations can occur concurrently.

As per claim 12, the combination of Lee and Bailey as shown above teaches the computer program product of claim 11, the combination of Lee and Bailey fails to explicitly teach:
wherein the analytics pipeline is executed in a distributed manner by a plurality of computing devices
However, Challenger teaches:
wherein the analytics pipeline is executed in a distributed manner by a plurality of computing devices (Challenger, Para. [0248] discloses “The managing function of step 316 may include monitoring and controlling one or more processes that support the analytic pipelines 246 of a Job 238 distributed over the selected Nodes 250”)
	Same motivation to combine Lee, Bailey, and Challenger as claim 2

3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Bailey, further in view of Challenger, and further in view of .NET Matters - Parallelizing Operations With Dependencies to Toub (hereinafter, “Toub”)
As per claim 3, the combination of Lee, Bailey, and Challenger as shown above teaches the method of claim 2, the combination of Lee, Bailey, and Challenger fails to explicitly teach:
[[wherein the analytics pipeline is executed in a distributed manner in accordance with]] a directed acyclic graph (DAG) representation of [[the analytics pipeline]] indicating which portions of [[the analytics pipeline]] are executed in parallel on different [[computing devices]] and which portions of [[the analytics pipeline]] are executed serially
	However, Toub (Toub addresses paralleling operations) teaches:
[[wherein the analytics pipeline is executed in a distributed manner in accordance with]] a directed acyclic graph (DAG) representation of [[the analytics pipeline]] indicating which portions of [[the analytics pipeline]] are executed in parallel on different [[computing devices]] and which portions of [[the analytics pipeline]] are executed serially (Toub, Fig. 1 discloses a directed acyclic graph and 3rd Para. below Fig. 1 discloses “The ability to execute in parallel some of the components in a graph like this one could yield valuable increases in speed. Imagine, just for the sake of illustration, that every component takes one second to execute, that each component is itself sequential in nature, that the application is running on a machine with an infinite number of processing cores, and that there is zero processing required for anything other than executing the components (no overhead). If you were to run all of the components sequentially, it would take eight seconds. But you can do better in parallel. You can run components 1, 2, and 3 concurrently, taking a total of one second. You can then run 4 and 5 concurrently, taking another second. When those are complete, you can run 6 and 8 concurrently, taking another second. And finally you can run 7, for a grand total of four seconds. Using parallelism, you've thus cut the example problem's running time in half.” (the DAG used to determine which processes can be ran concurrently/sequentially))
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lee as modified to use a directed acyclic graph for process management as disclosed by Toub. The combination would have been obvious because a person of ordinary skill in the art would be motivated to speed up the computational process as running processes “in parallel some of the components in a graph like this one could yield valuable increases in speed” (Toub, 3rd Para. below Fig. 1)

As per claim 13, the combination of Lee, Bailey, and Challenger as shown above teaches the computer program product of claim 12, the combination of Lee, Bailey, and Challenger fails to explicitly teach:
[[wherein the analytics pipeline is executed in a distributed manner in accordance with]] a directed acyclic graph (DAG) representation of [[the analytics pipeline]] indicating which portions of [[the analytics pipeline]] are executed in parallel on different [[computing devices]] and which portions of [[the analytics pipeline]] are executed serially
	However, Toub  teaches:
[[wherein the analytics pipeline is executed in a distributed manner in accordance with]] a directed acyclic graph (DAG) representation of [[the analytics pipeline]] indicating which portions of [[the analytics pipeline]] are executed in parallel on different [[computing devices]] and which portions of [[the analytics pipeline]] are executed serially (Toub, Fig. 1 discloses a directed acyclic graph and 3rd Para. below Fig. 1 discloses “The ability to execute in parallel some of the components in a graph like this one could yield valuable increases in speed. Imagine, just for the sake of illustration, that every component takes one second to execute, that each component is itself sequential in nature, that the application is running on a machine with an infinite number of processing cores, and that there is zero processing required for anything other than executing the components (no overhead). If you were to run all of the components sequentially, it would take eight seconds. But you can do better in parallel. You can run components 1, 2, and 3 concurrently, taking a total of one second. You can then run 4 and 5 concurrently, taking another second. When those are complete, you can run 6 and 8 concurrently, taking another second. And finally you can run 7, for a grand total of four seconds. Using parallelism, you've thus cut the example problem's running time in half.” (the DAG used to determine which processes can be ran concurrently/sequentially))
	Same motivation to combine Lee, Bailey, Challenger, and Toub as claim 3

Claim 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Bailey, and further in view of U.S. Pub. No. US 20190138912 A1 to Modarresai, et al (hereinafter, “Modarresai”)
As per claim 7, the combination of Lee and Bailey as shown above teaches the method of claim 1, Bailey further teaches wherein automatically generating the analytics pipeline comprises:
[[the request]], features of analytics to be used in generating the analytics pipeline; (Bailey, Para. [0058] discloses “…a pipeline of engines may be established, here shown to connect the output stream of the engine (206) to an input stream (214) of a second engine (216)” and Para. [0060] discloses “Engine (222) is associated with an analytic model. An analytic model abstraction (224) is used to abstract a given analytic model…” and Para. [0065] discloses “For the given analytic model (226) bound to the abstraction (224), allocation is made within the container (222) for a model runner (228) responsible for providing an execution environment for the language specified by the model (226) in its abstraction (224) and/or an inspection of the model (226). For example, if the language is C, the model runner (228) may include appropriate C libraries and dependencies for code execution, and if the language is Python, the model runner (228) may include the Python 2 or Python 3 interpreter with the appropriate Python packages. Allocation is also made for model state store (230) within container (222) based on inspection of the model (226).”)
and composing the analytics pipeline based on [[inputs and outputs of the wrapped analytics in the plurality of analytics]] such that a required input to [[a wrapped analytic in the plurality of wrapped analytics]] is provided by at least one of the input dataset or an [[output of another wrapped analytic of the plurality of wrapped analytics]] (Bailey, Para. [0058] discloses “…a pipeline of engines may be established, here shown to connect the output stream of the engine (206) to an input stream (214) of a second engine (216)” and Para. [0060] discloses “Engine (222) is associated with an analytic model. An analytic model abstraction (224) is used to abstract a given analytic model…” and Para. [0065] discloses “For the given analytic model (226) bound to the abstraction (224), allocation is made within the container (222) for a model runner (228) responsible for providing an execution environment for the language specified by the model (226) in its abstraction (224) and/or an inspection of the model (226). For example, if the language is C, the model runner (228) may include appropriate C libraries and dependencies for code execution, and if the language is Python, the model runner (228) may include the Python 2 or Python 3 interpreter with the appropriate Python packages. Allocation is also made for model state store (230) within container (222) based on inspection of the model (226).”)
Lee further teaches:
the request  (Lee, Para. [0042] discloses “For example, the Cloud Foundry runtime supports a list of programming languages environment with buildpacks for each application that are packaged together with export template and buildpack that correspond to the matching programming environment. In this case, the application plus the export template becomes the Cloud Foundry application. As a result, the application may accept execution requests over a REST interface, handle input and output of analytics, and the like, within the Cloud Foundry runtime.”)
[[and composing the analytics pipeline based on]] inputs and outputs of the wrapped analytics in the plurality of analytics [[such that a required input to]] a wrapped analytic in the plurality of wrapped analytics [[is provided by at least one of the input dataset or an]] output of another wrapped analytic of the plurality of wrapped analytics (Lee, Para. [0017] discloses “The example embodiments provide an abstraction layer for use by a software program deployed within a runtime environment which is not compatible with a programming language of the software program. According to various aspects, a runtime template may be wrapped around a software program such that it manages inputs and outputs to the application thereby providing a layer of abstraction between the software and the runtime environment where the software is being executed.” And Para. [0042] discloses “Meanwhile, in a Docker runtime, the application plus the export template becomes an executable and the executable becomes “Dockerized” which produces a Docker image. The resulting docker image may be added to a docker registry where it gets containerized and executed in a container.” And Para. [0044] discloses “The abstraction for analytic execution is created by a generic REST API for analytic execution. Depending on where the analytic is deployed…”)
The combination of Lee and Bailey fails to explicitly teach:
searching [[the analytics registry based on the features to identify the plurality of wrapped analytics]]
However, Modarresai (Modarresai addresses analyzing data sets) teaches:
searching [[the analytics registry based on the features to identify the plurality of wrapped analytics]] (Modarresai, Para. [0041] discloses “Alternatively or additionally, in response to a data query, the database management system of the analytics database 108 may return a full data set.” (Lee and Bailey discloses analytics registry, and features above))
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lee as modified to use data queries to search a database as disclosed by Modarresai. The combination would have been obvious because a person of ordinary skill in the art would be motivated to “…perform data analytics in 

As per claim 16, the combination of Lee and Bailey as shown above teaches the computer program product of claim 11, Bailey further teaches wherein the computer readable program further causes the computing device to automatically generate the analytics pipeline at least by:
automatically determining, based on [[the request]], features of analytics to be used in generating the analytics pipeline; (Bailey, Para. [0058] discloses “…a pipeline of engines may be established, here shown to connect the output stream of the engine (206) to an input stream (214) of a second engine (216)” and Para. [0060] discloses “Engine (222) is associated with an analytic model. An analytic model abstraction (224) is used to abstract a given analytic model…” and Para. [0065] discloses “For the given analytic model (226) bound to the abstraction (224), allocation is made within the container (222) for a model runner (228) responsible for providing an execution environment for the language specified by the model (226) in its abstraction (224) and/or an inspection of the model (226). For example, if the language is C, the model runner (228) may include appropriate C libraries and dependencies for code execution, and if the language is Python, the model runner (228) may include the Python 2 or Python 3 interpreter with the appropriate Python packages. Allocation is also made for model state store (230) within container (222) based on inspection of the model (226).”)
 [[inputs and outputs of the wrapped analytics in the plurality of analytics]] such that a required input to [[a wrapped analytic in the plurality of wrapped analytics]] is provided by at least one of the input dataset or an [[output of another wrapped analytic of the plurality of wrapped analytics]] (Bailey, Para. [0058] discloses “…a pipeline of engines may be established, here shown to connect the output stream of the engine (206) to an input stream (214) of a second engine (216)” and Para. [0060] discloses “Engine (222) is associated with an analytic model. An analytic model abstraction (224) is used to abstract a given analytic model…” and Para. [0065] discloses “For the given analytic model (226) bound to the abstraction (224), allocation is made within the container (222) for a model runner (228) responsible for providing an execution environment for the language specified by the model (226) in its abstraction (224) and/or an inspection of the model (226). For example, if the language is C, the model runner (228) may include appropriate C libraries and dependencies for code execution, and if the language is Python, the model runner (228) may include the Python 2 or Python 3 interpreter with the appropriate Python packages. Allocation is also made for model state store (230) within container (222) based on inspection of the model (226).”)
Lee further teaches:
the request  (Lee, Para. [0042] discloses “For example, the Cloud Foundry runtime supports a list of programming languages environment with buildpacks for each application that are packaged together with export template and buildpack that correspond to the matching programming environment. In this case, the application plus the export template becomes the Cloud Foundry application. As a result, the application may accept execution requests over a REST interface, handle input and output of analytics, and the like, within the Cloud Foundry runtime.”)
[[and composing the analytics pipeline based on]] inputs and outputs of the wrapped analytics in the plurality of analytics [[such that a required input to]] a wrapped analytic in the plurality of wrapped analytics [[is provided by at least one of the input dataset or an]] output of another wrapped analytic of the plurality of wrapped analytics (Lee, Para. [0017] discloses “The example embodiments provide an abstraction layer for use by a software program deployed within a runtime environment which is not compatible with a programming language of the software program. According to various aspects, a runtime template may be wrapped around a software program such that it manages inputs and outputs to the application thereby providing a layer of abstraction between the software and the runtime environment where the software is being executed.” And Para. [0042] discloses “Meanwhile, in a Docker runtime, the application plus the export template becomes an executable and the executable becomes “Dockerized” which produces a Docker image. The resulting docker image may be added to a docker registry where it gets containerized and executed in a container.” And Para. [0044] discloses “The abstraction for analytic execution is created by a generic REST API for analytic execution. Depending on where the analytic is deployed…”)
The combination of Lee and Bailey fails to explicitly teach:
searching [[the analytics registry based on the features to identify the plurality of wrapped analytics]]
However, Modarresai teaches:
[[the analytics registry based on the features to identify the plurality of wrapped analytics]] (Modarresai, Para. [0041] discloses “Alternatively or additionally, in response to a data query, the database management system of the analytics database 108 may return a full data set.” (Lee and Bailey discloses analytics registry, and features above))
Same motivation to combine Lee, Bailey, and Moderresai as claim 7

Claim 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Bailey, further in view of Modarresai, and further in view of U.S. Pub. No. US 20190190921 A1 to Rieser, et al. (hereinafter, “Rieser”)
As per claim 8, the combination of Lee, Bailey, and Modarresai as shown above teaches the method of claim 7, Bailey further teaches:
wherein the features of analytics to be used in generating the analytics pipeline comprises [[a component analytics operation]] to be performed when performing [[the requested analytics operation]] (Bailey, Para. [0058] discloses “…a pipeline of engines may be established, here shown to connect the output stream of the engine (206) to an input stream (214) of a second engine (216)” and Para. [0060] discloses “Engine (222) is associated with an analytic model. An analytic model abstraction (224) is used to abstract a given analytic model…” and Para. [0065] discloses “For the given analytic model (226) bound to the abstraction (224), allocation is made within the container (222) for a model runner (228) responsible for providing an execution environment for the language specified by the model (226) in its abstraction (224) and/or an inspection of the model (226). For example, if the language is C, the model runner (228) may include appropriate C libraries and dependencies for code execution, and if the language is Python, the model runner (228) may include the Python 2 or Python 3 interpreter with the appropriate Python packages. Allocation is also made for model state store (230) within container (222) based on inspection of the model (226).”)
Lee further teaches
the requested analytics operation (Lee, Para. [0042] discloses “For example, the Cloud Foundry runtime supports a list of programming languages environment with buildpacks for each application that are packaged together with export template and buildpack that correspond to the matching programming environment. In this case, the application plus the export template becomes the Cloud Foundry application. As a result, the application may accept execution requests over a REST interface, handle input and output of analytics, and the like, within the Cloud Foundry runtime.”)
The combination of Lee, Bailey, and Modarresai fails to explicitly teach:
a component analytics operation
However, Rieser (Rieser addresses computational analysis across analytics nodes) teaches:
a component analytics operation  (Rieser, Para. [0060] discloses “In some embodiments, by managing a repository of the remote data sources, analytics controller 104 can query global data source registry 106 to identify data sources that are compatible for a given analytic requested by the user.” (The component analytics operations indexing/searching a database/registry and returning data that satisfies the request))
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lee as modified to use the component analytics perations as disclosed by Rieser. The combination would have been obvious because a person of ordinary skill in the art would be motivated to “…perform analytics on the data…” (Rieser, Para. [0003])
As per claim 17, the combination of Lee, Bailey, and Modarresai as shown above teaches the computer program product of claim 16, Bailey further teaches:
wherein the features of analytics to be used in generating the analytics pipeline comprises [[a component analytics operation]] to be performed when performing [[the requested analytics operation]] (Bailey, Para. [0058] discloses “…a pipeline of engines may be established, here shown to connect the output stream of the engine (206) to an input stream (214) of a second engine (216)” and Para. [0060] discloses “Engine (222) is associated with an analytic model. An analytic model abstraction (224) is used to abstract a given analytic model…” and Para. [0065] discloses “For the given analytic model (226) bound to the abstraction (224), allocation is made within the container (222) for a model runner (228) responsible for providing an execution environment for the language specified by the model (226) in its abstraction (224) and/or an inspection of the model (226). For example, if the language is C, the model runner (228) may include appropriate C libraries and dependencies for code execution, and if the language is Python, the model runner (228) may include the Python 2 or Python 3 interpreter with the appropriate Python packages. Allocation is also made for model state store (230) within container (222) based on inspection of the model (226).”)
Lee further teaches
the requested analytics operation (Lee, Para. [0042] discloses “For example, the Cloud Foundry runtime supports a list of programming languages environment with buildpacks for each application that are packaged together with export template and buildpack that correspond to the matching programming environment. In this case, the application plus the export template becomes the Cloud Foundry application. As a result, the application may accept execution requests over a REST interface, handle input and output of analytics, and the like, within the Cloud Foundry runtime.”)
The combination of Lee, Bailey, and Modarresai fails to explicitly teach:
a component analytics operation
However, Rieser teaches:
a component analytics operation  (Rieser, Para. [0060] discloses “In some embodiments, by managing a repository of the remote data sources, analytics controller 104 can query global data source registry 106 to identify data sources that are compatible for a given analytic requested by the user.” (The component analytics operations indexing/searching a database/registry and returning data that satisfies the request))
Same motivation to combine Lee, Bailey, Modarresai and Rieser as claim 8

9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Bailey, and further in view of U.S. Pub. No. US 20170293725 A1 to Liu, et al. (hereinafter, “Liu”)
As per claim 9, the combination of Lee and Bailey as shown above teaches the method of claim 1, the combination of Lee and Bailey fails to explicitly teach:
[[wherein the analytics operation comprises]] performing analysis of a medical imaging study of a patient, and wherein the analytics operation is specific to at least one of a particular anatomical region of the patient's body, a type of medical imaging study, or a particular modality of the medical imaging study
	However, Liu (Liu addresses imaging analytics) teaches:
[[wherein the analytics operation comprises]] performing analysis of a medical imaging study of a patient, and wherein the analytics operation is specific to at least one of a particular anatomical region of the patient's body, a type of medical imaging study, or a particular modality of the medical imaging study. (Liu, Para. [0019] discloses “At the initial stage of the pipeline, a medical image analytics report 105 (e.g., a radiology report) is split into sentences using techniques generally known in the art. Next, a plurality of sentence embedding vectors 110 are generated by applying a natural language processing framework to the sentences from the medical image analytics report”)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lee as modified to perform an analysis of a medical imaging as disclosed by Liu. The combination would have been obvious because a person of ordinary skill in the art would be motivated to “automatically understand the results 

As per claim 18, the combination of Lee and Bailey as shown above teaches the computer program product of claim 11, the combination of Lee and Bailey fails to explicitly teach:
[[wherein the analytics operation comprises]] performing analysis of a medical imaging study of a patient, and wherein the analytics operation is specific to at least one of a particular anatomical region of the patient's body, a type of medical imaging study, or a particular modality of the medical imaging study
	However, Liu teaches:
[[wherein the analytics operation comprises]] performing analysis of a medical imaging study of a patient, and wherein the analytics operation is specific to at least one of a particular anatomical region of the patient's body, a type of medical imaging study, or a particular modality of the medical imaging study. (Liu, Para. [0019] discloses “At the initial stage of the pipeline, a medical image analytics report 105 (e.g., a radiology report) is split into sentences using techniques generally known in the art. Next, a plurality of sentence embedding vectors 110 are generated by applying a natural language processing framework to the sentences from the medical image analytics report”)
Same motivation to combine Lee, Bailey and Liu as claim 9
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA RAZZAQ MUGHAL whose telephone number is 571-272-8833. The examiner can normally be reached on M-TR from 7:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV, can be reached at telephone number 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/H.R.M./Examiner, Art Unit 2123